I concur in the result, and in much said in the opinion of the Chief Justice. I have, however, my own views upon the question, which I do not find specifically mentioned in the opinion of the learned Chief Justice.
The State Board of Equalization is a constitutional body. [Sec. 18, Art. X, Constitution 1875.] Its powers are fixed in certain respects, and those powers so fixed cannot be whittled away by legislative action. After specifying certain duties to be performed by such board, the Constitution adds; "and it shall perform such other duties as are or may be prescribed by law." Article V of Chapter 119, Revised Statutes 1919, are the statutory provisions concerning said board. Both by Sections 12854 and 12856, a secretary to this board is contemplated. Not only so, but the office of secretary of the State Board of Equalization is contemplated, and the duties to be performed are named. This law contemplates the appointment of the secretary by the board such secretary was to serve. In other words it contemplates that the State Board of Equalization shall appoint its secretary, who thereby becomes an officer of such board. As an officer of such board he was entitled to the same pay as a member of the board, i.e. five dollars per day. [R.S. 1919, sec. 12856.]
When the State Tax Commission was created by law (Art. 10, Chap. 119, R.S. 1919), it was empowered to appoint a secretary. [Sec. 12841, R.S. 1919.] The law fixed the salary of this secretary at $2,400 per year. By Section 12842, Revised Statutes 1919, the duties of the secretary of the Tax Commission are prescribed. An oath of office is prescribed. Then we have the closing sentence, thus: "He shall also be the secretary of the *Page 72 
State Board of Equalization, shall keep the records of said board and shall discharge such duties as the board may require." This is the sentence which raises the question in the instant case. The qualifications and salary of the secretary of the State Tax Commission is fixed by Section 12841. The $2400 per year is for his services as secretary of that board. The same officer is by the next section, and by the sentence quoted supra, made the secretary of the State Board of Equalization, His salary in that capacity is not mentioned, but the statute recognizes such an office under the State Board of Equalization, and fills that office. The salary for such officer is a per diem of five dollars. [R.S. 1919, sec. 12856.] The duties in each place are very similar in some respects. Thus in each case the records of the board are to be kept. In my judgment the only effect that Section 12842, Revised Statutes 1919, had upon the statutes pertaining to the State Board of Equalization, was to take from that board the power and right to name its secretary, and by the statute its secretary was named for it. This, however, does not change the fact that the party so named is an officer of the State Board of Equalization with certain duties to perform, and with a salary fixed by law for the performance of such duties. Had the Legislature desired to make the $2400 cover both places, it could have so declared in explicit language. It did not so declare, and the reading of all the statutes pertaining to both boards does not convince me that there was ever any legislative intent to deprive the officer of the salary prescribed for the place of secretary of the State Board of Equalization. For these reasons, I concur as first stated above. James T. Blair, J.,
concurs in these views.